

116 S3585 IS: Moratorium on Coronavirus Evictions Act
U.S. Senate
2020-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3585IN THE SENATE OF THE UNITED STATESMarch 25, 2020Mr. Jones (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo place a moratorium on evictions during the coronavirus emergency.1.Short titleThis Act may be cited as the Moratorium on Coronavirus Evictions Act.2.Temporary moratorium on eviction filings(a)DefinitionsIn this section:(1)Covered dwellingThe term covered dwelling means a dwelling that—(A)is occupied by a tenant—(i)pursuant to a residential lease; or(ii)without a lease or with a lease terminable under State law; and(B)is on or in a covered property.(2)Covered propertyThe term covered property means any property that—(A)participates in—(i)a covered housing program (as defined in section 41411(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12491(a))); or(ii)the rural housing voucher program under section 542 of the Housing Act of 1949 (42 U.S.C. 1490r); or(B)has a—(i)federally backed mortgage loan; or(ii)federally backed multifamily mortgage loan.(3)DwellingThe term dwelling—(A)has the meaning given the term in section 802 of the Fair Housing Act (42 U.S.C. 3602); and(B)includes houses and dwellings described in section 803(b) of such Act (42 U.S.C. 3603(b)).(4)Federally backed mortgage loanThe term federally backed mortgage loan includes any loan (other than temporary financing such as a construction loan) that—(A)is secured by a first or subordinate lien on residential real property (including individual units of condominiums and cooperatives) designed principally for the occupancy of from 1 to 4 families, including any such secured loan, the proceeds of which are used to prepay or pay off an existing loan secured by the same property; and(B)is made in whole or in part, or insured, guaranteed, supplemented, or assisted in any way, by any officer or agency of the Federal Government or under or in connection with a housing or urban development program administered by the Secretary of Housing and Urban Development or a housing or related program administered by any other such officer or agency, or is purchased or securitized by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association.(5)Federally backed multifamily mortgage loanThe term federally backed multifamily mortgage loan includes any loan (other than temporary financing such as a construction loan) that—(A)is secured by a first or subordinate lien on residential multifamily real property designed principally for the occupancy of 5 or more families, including any such secured loan, the proceeds of which are used to prepay or pay off an existing loan secured by the same property; and(B)is made in whole or in part, or insured, guaranteed, supplemented, or assisted in any way, by any officer or agency of the Federal Government or under or in connection with a housing or urban development program administered by the Secretary of Housing and Urban Development or a housing or related program administered by any other such officer or agency, or is purchased or securitized by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association.(b)MoratoriumDuring the 120-day period beginning on the date of enactment of this Act, the lessor of a covered dwelling may not—(1)make, or cause to be made, any filing with the court of jurisdiction to initiate a legal action to recover possession of the covered dwelling from the tenant for nonpayment of rent or other fees or charges; or(2)charge fees, penalties, or other charges to the tenant related to such nonpayment of rent.(c)NoticeThe lessor of a covered dwelling unit—(1)may not require the tenant to vacate the covered dwelling unit before the date that is 30 days after the date on which the lessor provides the tenant with a notice to vacate; and(2)may not issue a notice to vacate under paragraph (1) until after the expiration of the period described in subsection (b).